PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/423,540
Filing Date: 2 Feb 2017
Appellant(s): Slayton et al.



__________________
James M. Schleicher
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 27, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated on November 25, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to Appellant’s argument on page 4 that “the Examiner has failed to determine the scope of the claimed invention,” the Examiner disagrees. The Examiner has identified relevant paragraphs from Appellant’s disclosure. See Page 4 para.

In response to Appellant’s argument on pages 4-5 that: 
“the Examiner selectively cites to [Appellant]’s specification in a fashion that exhibits a clear misunderstanding both of the terminology used in the claims and the description of these terms in the specification …, the Examiner confusingly cites to [0044] of the published application makes clear reference to one iteration of step b) of the claimed invention relating to destroying a fat lobule. This destruction allows the draining of fluid out of fat lobuli but does not in any way implicate breaking up of fat clusters, stretching of fibrous bonds, enhancing of lymphatic drainage, stimulating the evacuation of fat decay products, or enhancing cell permeability. The Examiner then cites to The Examiner then cites to [0067] of the published application, which explains how the mechanical action of ultrasound can achieve at least some of the claimed effects. None of these citations to Appellant's own specification provide either evidence that the Examiner has interpreted the scope of the claim or that the Examiner has properly accounted for the features of independent claim 12,” 
The Examiner disagrees. 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). 
See also In re Suitco Surface, Inc., 603 F.3d 1255, 1259, 94 USPQ2d 1640, 1643 (Fed. Cir. 2010); In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).

Because Appellant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101  and 35 U.S.C. 102. In the 35 U.S.C. 102  rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of 
Here, Appellant argues that “[t]his destruction allows the draining of fluid out of fat lobuli but does not in any way implicate breaking up of fat clusters, stretching of fibrous bonds, enhancing of lymphatic drainage, stimulating the evacuation of fat decay products, or enhancing cell permeability.” But Appellant never positively claim the negative limitation that the destruction only allows the draining of fluid out of fat lobuli but does not any way implicate “breaking up of fat clusters, stretching of fibrous bonds, enhancing of lymphatic drainage, stimulating the evacuation of fat decay products, or enhancing cell permeability.” 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be 
Furthermore, Appellant actually describes that “[f]or treatment of a treatment zone, an ultrasound device may be configured to deliver at least two energy fields to promote one or more effects, for example, destroying fat lobule, breaking up of fat cell clusters, stretching of the fibrous bonds, enhancing of lymphatic drainage, stimulating of the evacuation of fat decay products, and/or enhancing cell permeability, in order to treat cellulite.” See para 0147. Hence, under BRI, it is reasonable to interpret “[the] destruction allows the draining of fluid out of fat lobuli and also implicates breaking up of fat clusters, stretching of fibrous bonds, enhancing of lymphatic drainage, stimulating the evacuation of fat decay products, or enhancing cell permeability.”
Still furthermore, fat lobule is a grouping of fat cells which can be also interpreted as a fat cells cluster under BRI. And when fat lobule is being destroyed, this is a fat decay product. 
create an opening in the fat cell and allow the moving of a material out of the fat cell through the opening … The ultrasound energy generates a conformal lesion with said ultrasound energy on a surface of a fat lobuli. The lesion creates an opening in the surface of the fat lobuli, which allows the draining of a fluid out of the fat lobuli through the opening.” See 0044. 
Hence, it is reasonable to interpret that creating an opening in the fat cell, or creating an opening in the surface of the fat lobuli as destroying fat lobule, and that the opening in the fat cell is the breaking up of fat cell cluster. It is also reasonable to interpret that the draining of a fluid out of the fat lobule is stimulating of the evacuation of fat decay products. 
Hence, the Examiner has properly accounted for the features of independent claim 12 in the light of Appellant’s Specification.

In response to Appellant’s argument on page 5 that “the following interpretations are utterly flawed: …,” the Examiner disagrees. 
First, the limitation in Appellant’s argument is “breaking up of fat cell clusters, stretching of the fibrous bonds, enhancing of lymphatic drainage, stimulating of the evacuation of fat decay products, or enhancing cell permeability.” Appellant uses a conjunction “or.” Hence, as long as a reference teaches ONE of these effects, this reference would read on the claim. 
The Examiner specifically points out that Hillstead ‘312 teaches: b) destroying a fat lobule by way of delivering a first ultrasound energy field into the region of interest, 
In para 0024, Hillstead ‘312 teaches “establish a protocol for adipose tissue destruction.” 
Note that Hillstead ‘312 also teaches:
[0005] Adipose tissue, more commonly known as "fat," is formed of cells containing stored lipid. Fat cells are very large, ranging up to 120 microns in diameter. They are typically spherical, but may assume polyhedral shapes because of mutual deformation. A single droplet of lipid occupies most of the volume of the cell. The nucleus of the cell is displaced to one side by the accumulated lipid and the cytoplasm is reduced to a thin rim comprising only about one fortieth of the total volume of the cell. Each cell is surrounded by delicate reticular fibers. Capillaries are found in the angular spaces between the cells. Capillaries form a loose plexus throughout the adipose tissue. Adipose tissue appears in section as a delicate network with large polygonal meshes.
[0006] Adipose tissue is often subdivided into small lobules by connective tissue septa. This compartmentalization, visible with the naked eye, is most obvious in regions where the fat is subjected to pressure. In other regions, the connective tissue septa are thinner and the lobular organization of the tissue is less apparent.
See 0005, 0006.
Hence, the destruction of an adipose tissue reads on b) destroying a fat lobule by way of delivering a first ultrasound energy field into the region of interest, and c) breaking up of fat cell clusters (because destroying one adipose tissue in-between many adipose tissues will separate (or break up) other adipose tissues which are now separated fat clusters). 
Furthermore, the Examiner also point out that Hillstead teaches: 

See 0076.
The definition of cavitation from Merriam-Webster is the formation of partial vacuums in a liquid by a swiftly moving solid body or by high-intensity sound waves, is the formation of cavities in an organ or tissues. Hence, cavitation can be reasonably interpreted as breaking apart when cavitation is resulted between fat cells (adipose tissue). See 0029. Furthermore, ultrasound cavitation is literally a procedure that is used to break a part fat deposits (cluster) in the body. See https://www.healthline.com/health/ultrasonic-cavitation#Fast-facts.
The Examiner has shown two energy fields to promote one or two (more) effects from fig. 11 of Hillstead and para 0069, 0108. A cavitation effect (break apart) and a boiling effect (destroying). In fact, Hillstead “characterize[s] cavitated, boiled, and heated tissue within the treatment region,” three effects. See 0071. 
Hence, Hillstead reads on the limitation “breaking up fat cell clusters.” 
Because the limitation requires only ONE condition to be met. And Hillstead reads on the limitation “breaking up fat cell clusters.” And Hillstead teaches “the breaking up … by way of delivering a second ultrasound energy beam into the region of interest” as shown and explained above. 


In response to Appellant’s argument that “this is the most unbelievable assertion of them all, as the Examiner is citing to something that unquestionably increases the amount of fat decay products (i.e., more tissue destruction in fat tissue= more decay products that require evacuation),” the Examiner disagrees. 
Appellant argues that “in order for the second ultrasound energy beam to be stimulating the evacuation of fat decay products, according to the ordinary meaning of the term stimulate in the medical arts, requires that the second ultrasound energy raises the level of evacuation relative to some normal state.” However, this is merely Appellant’s own opinion. Nothing from Appellant’s disclosure suggest “stimulating the evacuation of fat decay products” “requires that the second ultrasound energy raises the level of evacuation relative to some normal state.” 
Appellant never explained the scope of the evacuation or the scope of stimulating, or the scope of stimulating the evacuation. Appellant never explained the scope of fat decay products. It reasonable to interpret fat decay products is destructed fat tissue. And such destructed fat tissue is evacuated faster from non-destructed fat tissues when the rate of tissue destruction in the fat increases. 
Furthermore, Appellant actually discloses “[t]he delivered second energy raises a temperature of the fat cell into a range from about 43° C. to about 49° C., which stimulates apoptosis of the fat cell.” Spec. 0043, 0044, 0126, 0131, 0137, 0139, 0155, 0156, . Apoptosis is the process of programmed cells death. 
stimulates apoptosis of the fat cell.” And Hillstead teaches “stimulates apoptosis of the fat cell” because Hillstead teaches “the rate of tissue destruction in the fat increases.”

In response to Appellant’s arguments on pages 6-7 that “the Examiner has failed to properly account for the "breaking up of fat cell clusters, stretching of the fibrous bonds, enhancing lymphatic drainage, stimulating of the evacuation of fat decay products, or enhancing cell permeability" of independent claim 12 … Hillstead does not explicitly disclose this feature, because it does not mention breaking up of fat cell clusters, stretching of fibrous bonds, enhancing of lymphatic drainage, stimulating of the evacuation of fat decay products, or enhancing cell permeability,” the Examiner again has explained and shown Hillstead reads on the limitation “breaking up fat cell clusters.” And Hillstead teaches “the breaking up … by way of delivering a second ultrasound energy beam into the region of interest” as shown and explained above. Hillstead teaches the claim 12.
The Examiner has NOT taken any Office Notice. Rather again, the Examiner has shown how each limitation of claim 12 is taught by Hillstead. 

In response to Appellant’s argument on page 8 that “[0076] of Hillstead … says the exact opposite of the Examiner's conclusory statement that two or more energy fields generate different effects. The two or more beams at different frequencies of Hill stead produce the same tissue destruction effect as a single frequency transducer, but 
Furthermore, Appellant also recognizes all three effects. See Appeal Brief page 8. Appellant also recognizes that Hillstead describes a system where three different mechanisms for destroying tissue. See Appeal Brief page 8. But somehow Appellant then concludes that “[n]one of this suggest that a “different” treatment effect is generated by any of the methods of Hillstead. Again, cavitation and boiling are different effects. A cavitation and an increasing rate of cavitation are also two different effects. 
In response to Appellant’s argument that “all of the effects illustrated in Fig. 11 are the result of a single high intensity focused ultrasound (HIFU) treatment,” the Examiner disagrees. Appellant clearly know that Hillstead produce two or more beams at different frequencies. See. Appeal Brief Page 8. It is unclear what Appellant meant by a single high intensity focused ultrasound HIFU treatment. But clearly, Hillstead teaches two or more ultrasound energy beams and two or more effects. 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BO JOSEPH PENG/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793      
                                                                                                                                                                                                  /MICHAEL J MILANO/Primary Examiner, OPQA                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires